DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As per the instant Application having Application number 17/461,267 the examiner acknowledges the applicant's submission of the amendment to the specification dated 11/19/2021. At this point, no claims have been amended. Claims 1-30 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 4, 5, 7, 9, 10, 16, 21, and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 6, 10, 11, 12, 14, 16, 20, and 25 of U.S. Patent No. 11,190,946. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, 5, 6, 10, 11, 12, 14, 16, 20, and 25 of U.S. Patent No. 11,190,946 describe the spectrum management of claims 1, 2, 3, 4, 5, 7, 9, 10, 16, 21, and 27 of the instant application as outlined below:
Claims 1, 2, 3, 4, 5, 7, 9, 10, 16, 21, and 27 of the instant application
Claims 1, 2, 5, 6, 10, 11, 12, 14, 16, 20, and 25 of U.S. Patent No. 11,190,946
Claim 1:

A system for spectrum management in an electromagnetic environment comprising: at least one monitoring sensor operable to monitor the electromagnetic environment and create measured data based on the electromagnetic environment; at least one data analysis engine for analyzing the measured data; a semantic engine including a programmable rules and policy 


A system for dynamic, prioritized spectrum utilization management in an electromagnetic environment comprising: at least one monitoring sensor operable to monitor the electromagnetic environment and create measured data based on
the electromagnetic environment; at least one data analysis engine for analyzing the measured data; at least one application; a semantic engine 


The system of claim 1, wherein the tip and cue server is operable to activate an alarm and/or provide at least one report based on the actionable data.
Claim 11:

The system of claim 1, wherein the tip and cue server is operable to activate an alarm and/or provide at least one report related to optimization objectives of the at least one customer.
Claim 3:

The system of claim 1, wherein the at least one monitoring sensor includes at least one antenna, at least one antenna array, at least one radio server, and/or at least one software defined radio.
Claim 2:

The system of claim 1, wherein the at least one monitoring sensor includes at least one antenna, at least one antenna array, at least one radio server, and/or at least one software defined radio.
Claim 4:







The system of claim 1, wherein the at least one data analysis engine further includes an identification engine, a classification engine, and a geolocation engine.
Claim 6:

The system of claim 1, wherein the at least one data analysis engine further includes an identification engine, a classification engine, and a geolocation engine.
Claim 7:

The system of claim 1, further including a certification and compliance application, wherein the certification and compliance application is operable to determine if at least one customer application and/or at least one customer device is behaving according to the at least one rule and/or the at least one policy.
Claim 10:

The system of claim 1, wherein the at least one application further includes a certification and compliance application, wherein the certification and compliance application is operable to determine if the at least one customer application and/or the at least one customer device is behaving according to the at least one rule and/or the at least one policy.
Claim 9:

The system of claim 1, wherein the actionable data indicates that one or more of the at least one signal of interest is behaving like a drone.
Claim 14:

The system of claim 1, wherein the actionable data indicates that one or more of the at least one signal is behaving like a drone.
Claim 10:

The system of claim 1, wherein the semantic engine is operable to receive queries, searches, and/or search-related functions using natural language.
Claim 12:

The system of claim 1, wherein the semantic engine is operable to receive queries, searches, and/or search-related functions using natural language.
Claim 16:

A system for spectrum management in an electromagnetic environment comprising: at least one monitoring sensor operable to monitor the electromagnetic environment and create measured data based on the electromagnetic environment; at least one data analysis engine for analyzing the measured data; a semantic engine including a programmable rules and policy editor; and a tip and cue server; wherein the at least one data analysis engine includes a detection engine, an identification engine, a classification engine, a geolocation engine, and a learning engine, wherein the detection engine is operable to automatically detect at least one 


A system for dynamic, prioritized spectrum utilization management in an electromagnetic environment comprising: at least one monitoring sensor operable to monitor the electromagnetic environment and create measured data based on the electromagnetic environment; at least one data analysis engine for analyzing the measured data; at least one application; a semantic engine including a programmable rules and policy editor; and a tip and cue server; wherein the at least one data analysis engine includes a detection engine, an identification engine, a classification engine, a geolocation engine, and a learning engine, wherein the detection engine is operable to 


A method for spectrum management in an electromagnetic environment comprising: providing a semantic engine including a programmable rules and policy editor, wherein the programmable rules and policy editor includes at least one rule and/or at least one policy, and wherein one or more of the at least one rule and/or the at least one policy is defined by at least one customer; monitoring the electromagnetic environment using at least one monitoring sensor and creating measured data based on the electromagnetic environment; analyzing the measured data using at least one data analysis engine, thereby creating analyzed data, wherein the at least one data analysis engine includes a detection engine and a learning engine; learning the electromagnetic environment using the learning engine; automatically detecting at least one signal of 


A method for dynamic, prioritized spectrum utilization management in an electromagnetic environment comprising: providing a semantic engine including a programmable rules and policy editor, wherein the programmable rules and policy editor includes at least one rule and/or at least one policy, and wherein one or more of the at least one rule and/or the at least one policy is defined by at least one customer; monitoring the electromagnetic environment using at least one monitoring sensor and creating measured data based on the electromagnetic environment; analyzing the measured data using at least one data analysis engine, thereby creating analyzed data, wherein the at least one data analysis engine includes a detection engine and a learning engine; learning the electromagnetic environment using the learning engine; automatically detecting at least one signal of 


A method for spectrum management in an electromagnetic environment comprising: providing a semantic engine including a programmable rules and policy editor, wherein the programmable rules and policy editor includes at least one rule and/or at least one policy, and wherein one or more of the at least one rule and/or the at least one policy is defined by at least one customer; monitoring the electromagnetic environment using at least one monitoring sensor and creating measured data based on the electromagnetic environment; analyzing the measured data using at least one data analysis engine, thereby creating analyzed data, wherein the at least one data analysis engine includes a detection engine, a classification engine, an identification engine, a geolocation engine, and a learning engine; learning the electromagnetic environment using the learning engine; automatically detecting at least one signal of interest using the detection engine; classifying the at least one signal of interest using the classification engine; identifying the at least one signal of interest using the identification engine; determining a location of the at least one signal of interest using the geolocation engine; and creating actionable data using a tip and cue server based on the analyzed data from the at least one data analysis engine; wherein the learning engine is operable to learn information from the detection engine, the classification engine, the identification engine, and/or the geolocation engine.
Claim 25:

A method for dynamic, prioritized spectrum utilization management in an electromagnetic environment comprising: providing a semantic engine including a programmable rules and policy editor, wherein the programmable rules and policy editor includes at least one rule and/or at least one policy, and wherein one or more of the at least one rule and/or the at least one policy is defined by at least one customer; monitoring the electromagnetic environment using at least one monitoring sensor and creating measured data based on the electromagnetic environment; analyzing the measured data using at least one data analysis engine, thereby creating analyzed data, wherein the at least one data analysis engine includes a detection engine and a learning engine; learning the electromagnetic environment using the learning engine; automatically detecting at least one signal of interest using the detection engine; classifying the at least one signal of interest using the classification engine; identifying the at least one signal of interest using the identification engine; determining a location of the at least one signal of interest using the geolocation engine; determining occupancy in frequency bands and scheduling occupancy in at least one frequency band using a survey occupancy application; optimizing resources to improve performance of at least one customer application and/or at least one customer device using a resource brokerage application; assigning a priority to each of the at least one customer application; and dynamically .


Claims 1-10, 16, 21, and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11, 16, 21, and 27 of U.S. Patent No. 11,259,189. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9, 11, 16, 21, and 27 of U.S. Patent No. 11,259,189 describe the spectrum management of claims 1-10, 16, 21, and 27 of the instant application as outlined below:
Claims 1-10, 16, 21, and 27 of the instant application
Claims 1-9, 11, 16, 21, and 27 of U.S. Patent No. 11,259,189
Claim 1:

A system for spectrum management in an electromagnetic environment comprising: at least one monitoring sensor operable to monitor the electromagnetic environment and create measured data based on the electromagnetic environment; at least one data analysis engine for analyzing the measured data; a semantic engine including a programmable rules and policy editor; and a tip and cue server; wherein the at least one data analysis engine includes a detection engine and a learning engine, wherein the detection engine is operable to automatically detect at least one signal of interest, and wherein the learning engine is operable to learn the electromagnetic environment; wherein the programmable rules and policy editor includes at least one rule and/or at least one policy, and wherein one or more of the at least one rule and/or the at least one policy is defined by at least one customer; and wherein the tip and cue server is operable to use analyzed data from the at least one data analysis engine to create actionable data.
Claim 1:

A system for spectrum management in an electromagnetic environment comprising: at least one monitoring sensor operable to monitor the electromagnetic environment and create measured data based on the electromagnetic environment; at least one data analysis engine for analyzing the measured data; a translator; a semantic engine including a programmable rules and policy editor; and a tip and cue server; wherein the at least one data analysis engine includes a detection engine and a learning engine, wherein the detection engine is operable to automatically detect at least one signal of interest, and wherein the learning engine is operable to learn the electromagnetic environment; wherein the programmable rules and policy editor includes at least one rule and/or at least one policy, and wherein one or more of the at least one rule and/or the at least one policy is defined by at least one customer; and wherein the tip and cue server is operable to use analyzed data from the at least one data analysis engine to create actionable data.
Claim 2:

The system of claim 1, wherein the tip and cue server is operable to activate an alarm and/or 


The system of claim 1, wherein the tip and cue server is operable to activate an alarm and/or 


The system of claim 1, wherein the at least one monitoring sensor includes at least one antenna, at least one antenna array, at least one radio server, and/or at least one software defined radio.
Claim 4:

The system of claim 1, wherein the at least one monitoring sensor includes at least one antenna, at least one antenna array, at least one radio server, and/or at least one software defined radio.
Claim 4:

The system of claim 1, wherein one or more of the at least one monitoring sensor is integrated with at least one camera to capture video and/or still images.
Claim 5:

The system of claim 1, wherein one or more of the at least one monitoring sensor is integrated with at least one camera to capture video and/or still images.
Claim 5:

The system of claim 1, wherein the at least one data analysis engine further includes an identification engine, a classification engine, and a geolocation engine.
Claim 6:

The system of claim 1, wherein the at least one data analysis engine further includes an identification engine, a classification engine, and a geolocation engine.
Claim 6:

The system of claim 1, further including a resource brokerage application, wherein the resource brokerage application is operable to optimize resources to improve performance of at least one customer application and/or at least one customer device.
Claim 2:

The system of claim 1, further including a resource brokerage application, wherein the resource brokerage application is operable to optimize resources to improve performance of at least one customer application and/or at least one customer device.
Claim 7:

The system of claim 1, further including a certification and compliance application, wherein the certification and compliance application is operable to determine if at least one customer application and/or at least one customer device is behaving according to the at least one rule and/or the at least one policy.
Claim 7:

The system of claim 1, further including a certification and compliance application, wherein the certification and compliance application is operable to determine if at least one customer application and/or at least one customer device is behaving according to the at least one rule and/or the at least one policy.
Claim 8:

The system of claim 1, further including a survey occupancy application, wherein the survey occupancy application is operable to determine occupancy in frequency bands and schedule occupancy in at least one frequency band.
Claim 8:

The system of claim 1, further including a survey occupancy application, wherein the survey occupancy application is operable to determine occupancy in frequency bands and schedule occupancy in at least one frequency band.

	


The system of claim 1, wherein the actionable data indicates that one or more of the at least one signal of interest is behaving like a drone.
Claim 9:

The system of claim 1, wherein the actionable data indicates that one or more of the at least one signal of interest is behaving like a drone.
Claim 10:

The system of claim 1, wherein the semantic engine is operable to receive queries, searches, and/or search-related functions using natural language.
Claim 11:

The system of claim 1, wherein the semantic engine is operable to receive queries, searches, and/or search-related functions using natural language.
Claim 16:

A system for spectrum management in an electromagnetic environment comprising: at least one monitoring sensor operable to monitor the electromagnetic environment and create measured data based on the electromagnetic environment; at least one data analysis engine for analyzing the measured data; a semantic engine including a programmable rules and policy editor; and a tip and cue server; wherein the at least one data analysis engine includes a detection engine, an identification engine, a classification engine, a geolocation engine, and a learning engine, wherein the detection engine is operable to automatically detect at least one signal of interest, and wherein the learning engine is operable to learn the electromagnetic environment; wherein the learning engine is operable to learn information from the detection engine, the classification engine, the identification engine, and/or the geolocation engine; wherein the programmable rules and policy editor includes at least one rule and/or at least one policy, and wherein one or more of the at least one rule and/or the at least one policy is defined by at least one customer; and wherein the tip and cue server is operable to use analyzed data from the at least one data analysis engine to create actionable data.
Claim 16:

A system for spectrum management in an electromagnetic environment comprising: at least one monitoring sensor operable to monitor the electromagnetic environment and create measured data based on the electromagnetic environment; at least one data analysis engine for analyzing the measured data; at least one application; a translator; a semantic engine including a programmable rules and policy editor; and a tip and cue server; wherein the at least one data analysis engine includes a detection engine, an identification engine, a classification engine, a geolocation engine, and a learning engine, wherein the detection engine is operable to automatically detect at least one signal of interest, and wherein the learning engine is operable to learn the electromagnetic environment; wherein the semantic engine is operable to create a semantic map including target data, and wherein the semantic engine is operable to analyze related data and/or data with similar characteristics to the target data; wherein the programmable rules and policy editor includes at least one rule and/or at least one policy, and wherein one or more of the at least one rule and/or the at least one policy is defined by at least one customer; and wherein the tip and cue server is operable to use analyzed data from the at least one data analysis engine to create actionable data
Claim 21:

A method for spectrum management in an electromagnetic environment comprising: providing a semantic engine including a 


A method for spectrum management in an electromagnetic environment comprising: providing a translator; providing a semantic 


A method for spectrum management in an electromagnetic environment comprising: providing a semantic engine including a programmable rules and policy editor, wherein the programmable rules and policy editor includes at least one rule and/or at least one policy, and wherein one or more of the at least one rule and/or the at least one policy is defined by at least one customer; monitoring the electromagnetic environment using at least one monitoring sensor and creating measured data based on the electromagnetic environment; analyzing the measured data using at least one data analysis engine, thereby creating analyzed data, wherein the at least one data analysis engine includes a detection engine, a classification engine, an identification engine, a geolocation engine, and a learning engine; learning the electromagnetic environment using the learning engine; automatically detecting at least one signal of interest using the detection engine; classifying the at least one signal of interest using the classification engine; identifying the at least one signal of interest using the identification engine; determining a location of the at least one signal of interest using the 


A method for spectrum management in an electromagnetic environment comprising: providing a translator; providing a semantic engine including a programmable rules and policy editor, wherein the programmable rules and policy editor includes at least one rule and/or at least one policy, and wherein one or more of the at least one rule and/or the at least one policy is defined by at least one customer; monitoring the electromagnetic environment using at least one monitoring sensor and creating measured data based on the electromagnetic environment; analyzing the measured data using at least one data analysis engine, thereby creating analyzed data, wherein the at least one data analysis engine includes a detection engine, a classification engine, an identification engine, a geolocation engine, and a learning engine; learning the electromagnetic environment using the learning engine; automatically detecting at least one signal of interest using the detection engine; classifying the at least one signal of interest using the classification engine; identifying the at least one signal of interest using the identification engine; determining a location of the at least one signal of interest using the 


Claims 1, 16, 21, and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26 of U.S. Patent No. 11,272,372. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 26 of U.S. Patent No. 11,272,372 describe the spectrum management of claims 1, 16, 21, and 27 of the instant application as outlined below:
Claims 1, 16, 21, and 27 of the instant application
Claim 26 of U.S. Patent No. 11,272,372
Claim 1:

A system for spectrum management in an electromagnetic environment comprising: at least one monitoring sensor operable to monitor the electromagnetic environment and create measured data based on the electromagnetic environment; at least one data analysis engine for analyzing the measured data; a semantic engine including a programmable rules and policy editor; and a tip and cue server; wherein the at least one data analysis engine includes a detection engine and a learning engine, wherein the detection engine is operable to automatically detect at least one signal of interest, and wherein the learning engine is operable to learn the electromagnetic environment; wherein the programmable rules and policy editor includes at least one rule and/or at least one policy, and wherein one or more of the at least one rule and/or the at least one policy is defined by at least one customer; and wherein the tip and cue server is operable to use analyzed data from the at least one data analysis engine to create actionable data.
Claim 26:

A method for spectrum management in an electromagnetic environment comprising: providing a semantic engine including a programmable rules and policy editor, wherein the programmable rules and policy editor includes at least one rule and/or at least one policy, and wherein one or more of the at least one rule and/or the at least one policy is defined by at least one customer; monitoring the electromagnetic environment using at least one monitoring sensor, thereby creating measured data; analyzing the measured data using at least one data analysis engine, thereby creating analyzed data, wherein the at least one data analysis engine includes a detection engine, a classification engine, an identification engine, a geolocation engine, and a learning engine; learning the electromagnetic environment using the learning engine; the detection engine automatically detecting at least one signal of interest using at least one mask; classifying the at least one signal of interest using the classification engine; identifying the at least one signal of interest using the identification engine; determining a location of the at least one signal 


A system for spectrum management in an electromagnetic environment comprising: at least one monitoring sensor operable to monitor the electromagnetic environment and create measured data based on the electromagnetic environment; at least one data analysis engine for analyzing the measured data; a semantic engine including a programmable rules and policy editor; and a tip and cue server; wherein the at least one data analysis engine includes a detection engine, an identification engine, a classification engine, a geolocation engine, and a learning engine, wherein the detection engine is operable to automatically detect at least one signal of interest, and wherein the learning engine is operable to learn the electromagnetic environment; wherein the learning engine is operable to learn information from the detection engine, the classification engine, the identification engine, and/or the geolocation engine; wherein the programmable rules and policy editor includes at least one rule and/or at least one policy, and wherein one or more of the at least one rule and/or the at least one policy is defined by at least one customer; and wherein the tip and cue server is operable to use analyzed data from the at least one data analysis engine to create actionable data.
Claim 26:

A method for spectrum management in an electromagnetic environment comprising: providing a semantic engine including a programmable rules and policy editor, wherein the programmable rules and policy editor includes at least one rule and/or at least one policy, and wherein one or more of the at least one rule and/or the at least one policy is defined by at least one customer; monitoring the electromagnetic environment using at least one monitoring sensor, thereby creating measured data; analyzing the measured data using at least one data analysis engine, thereby creating analyzed data, wherein the at least one data analysis engine includes a detection engine, a classification engine, an identification engine, a geolocation engine, and a learning engine; learning the electromagnetic environment using the learning engine; the detection engine automatically detecting at least one signal of interest using at least one mask; classifying the at least one signal of interest using the classification engine; identifying the at least one signal of interest using the identification engine; determining a location of the at least one signal of interest using the geolocation engine; optimizing resources to improve performance of at least one customer application and/or at least one customer device using a resource brokerage application; and creating actionable data using a tip and cue server based on the analyzed data from the at least one data analysis engine.
Claim 21:

A method for spectrum management in an electromagnetic environment comprising: providing a semantic engine including a programmable rules and policy editor, wherein the programmable rules and policy editor 


A method for spectrum management in an electromagnetic environment comprising: providing a semantic engine including a programmable rules and policy editor, wherein the programmable rules and policy editor 


A method for spectrum management in an electromagnetic environment comprising: providing a semantic engine including a programmable rules and policy editor, wherein the programmable rules and policy editor includes at least one rule and/or at least one policy, and wherein one or more of the at least one rule and/or the at least one policy is defined by at least one customer; monitoring the electromagnetic environment using at least one monitoring sensor and creating measured data based on the electromagnetic environment; analyzing the measured data using at least one data analysis engine, thereby creating analyzed data, wherein the at least one data analysis engine includes a detection engine, a classification engine, an identification engine, a geolocation engine, and a learning engine; learning the electromagnetic environment using 


A method for spectrum management in an electromagnetic environment comprising: providing a semantic engine including a programmable rules and policy editor, wherein the programmable rules and policy editor includes at least one rule and/or at least one policy, and wherein one or more of the at least one rule and/or the at least one policy is defined by at least one customer; monitoring the electromagnetic environment using at least one monitoring sensor, thereby creating measured data; analyzing the measured data using at least one data analysis engine, thereby creating analyzed data, wherein the at least one data analysis engine includes a detection engine, a classification engine, an identification engine, a geolocation engine, and a learning engine; learning the electromagnetic environment using the learning engine; the detection engine .


Claims 1, 3-5, 7-10, 16, 21, and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 11-14, 16, 18, 22, and 26 of U.S. Patent No. 11,277,750. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2, 5, 11-14, 16, 18, 22, and 26 of U.S. Patent No. 11,277,750 describe the spectrum management of claims 1, 3-5, 7-10, 16, 21, and 27 of the instant application as outlined below:
Claims 1, 3-5, 7-10, 16, 21, and 27 of the instant application
Claims 1-2, 5, 11-14, 16, 18, 22, and 26 of U.S. Patent No. 11,277,750
Claim 1:

A system for spectrum management in an electromagnetic environment comprising: at least one monitoring sensor operable to monitor the electromagnetic environment and create measured data based on the electromagnetic environment; at least one data analysis engine for analyzing the measured data; a semantic engine including a programmable rules and policy editor; and a tip and cue server; wherein the at least one data analysis engine includes a detection engine and a learning engine, wherein the detection engine is operable to automatically detect at least one signal of interest, and wherein the learning engine is operable to learn the electromagnetic environment; wherein the programmable rules and policy editor includes at least one rule and/or at least one policy, and wherein one or more of the at least one rule 


A system for spectrum management in an electromagnetic environment comprising: at least one monitoring sensor including at least one receiver channel operable to monitor the electromagnetic environment and create measured data based on the electromagnetic environment; a radio receiver front-end subsystem configured to process the measured data, thereby creating processed data, wherein the radio receiver front-end subsystem includes a radio-frequency integrated circuit (RFIC), a digital down-converter (DDC), a downsampler, a field programmable gate array (FGPA), and a frequency domain programmable channelizer; at least one data analysis engine for analyzing the processed data, thereby creating analyzed data; at least one application; a semantic engine including a programmable rules and policy editor; 


The system of claim 1, wherein the at least one monitoring sensor includes at least one antenna, at least one antenna array, at least one radio server, and/or at least one software defined radio.
Claim 2:

The system of claim 1, wherein the at least one monitoring sensor includes at least one antenna, at least one antenna array, at least one radio server, and/or at least one software defined radio.
Claim 4:

The system of claim 1, wherein one or more of the at least one monitoring sensor is integrated with at least one camera to capture video and/or still images.
Claim 5:

The system of claim 1, wherein one or more of the at least one monitoring sensor is integrated with at least one camera to capture video and/or still images.
Claim 5:

The system of claim 1, wherein the at least one data analysis engine further includes an identification engine, a classification engine, and a geolocation engine.
Claim 11:

The system of claim 1, wherein the at least one data analysis engine further includes an identification engine, a classification engine, and a geolocation engine.
Claim 7:

The system of claim 1, further including a certification and compliance application, wherein the certification and compliance application is operable to determine if at least one customer application and/or at least one customer device is behaving according to the at least one rule and/or the at least one policy.
Claim 12:

The system of claim 1, wherein the at least one application further includes a certification and compliance application, wherein the certification and compliance application is operable to determine if the at least one customer application and/or the at least one customer 


The system of claim 1, further including a survey occupancy application, wherein the survey occupancy application is operable to determine occupancy in frequency bands and schedule occupancy in at least one frequency band.
Claim 13:

The system of claim 1, wherein the at least one application further includes a survey occupancy application, wherein the survey occupancy application is operable to determine occupancy in frequency bands and schedule occupancy in at least one frequency band.
Claim 9:

The system of claim 1, wherein the actionable data indicates that one or more of the at least one signal of interest is behaving like a drone.
Claim 16:

The system of claim 1, wherein the actionable data indicates that one or more of the at least one signal of interest is behaving like a drone.
Claim 10:

The system of claim 1, wherein the semantic engine is operable to receive queries, searches, and/or search-related functions using natural language.
Claim 14:

The system of claim 1, wherein the semantic engine is operable to receive queries, searches, and/or search-related functions using natural language.
Claim 16:

A system for spectrum management in an electromagnetic environment comprising: at least one monitoring sensor operable to monitor the electromagnetic environment and create measured data based on the electromagnetic environment; at least one data analysis engine for analyzing the measured data; a semantic engine including a programmable rules and policy editor; and a tip and cue server; wherein the at least one data analysis engine includes a detection engine, an identification engine, a classification engine, a geolocation engine, and a learning engine, wherein the detection engine is operable to automatically detect at least one signal of interest, and wherein the learning engine is operable to learn the electromagnetic environment; wherein the learning engine is operable to learn information from the detection engine, the classification engine, the identification engine, and/or the geolocation engine; wherein the programmable rules and policy editor includes at least one rule and/or at least one policy, and wherein one or more of the at least one rule and/or the at least one policy is defined by at least one customer; and wherein 


A system for spectrum management in an electromagnetic environment comprising: at least one monitoring sensor including at least one receiver channel operable to monitor the electromagnetic environment and create measured data based on the electromagnetic environment; a radio receiver front-end subsystem configured to process the measured data, thereby creating processed data, wherein the radio receiver front-end subsystem includes a radio-frequency integrated circuit (RFIC), a digital down-converter (DDC), a downsampler, a field programmable gate array (FGPA), and a frequency domain programmable channelizer; at least one data analysis engine for analyzing the processed data, thereby creating analyzed data; at least one application; a semantic engine including a programmable rules and policy editor; and a tip and cue server; wherein the at least one data analysis engine includes a detection engine, an identification engine, a classification engine, a geolocation engine, and a learning engine, wherein the detection engine is operable to automatically detect at least one signal of interest, and wherein the learning engine is 


A method for spectrum management in an electromagnetic environment comprising: providing a semantic engine including a programmable rules and policy editor, wherein the programmable rules and policy editor includes at least one rule and/or at least one policy, and wherein one or more of the at least one rule and/or the at least one policy is defined by at least one customer; monitoring the electromagnetic environment using at least one monitoring sensor and creating measured data based on the electromagnetic environment; analyzing the measured data using at least one data analysis engine, thereby creating analyzed data, wherein the at least one data analysis engine includes a detection engine and a learning engine; learning the electromagnetic environment using the learning engine; automatically detecting at least one signal of interest using the detection engine; and creating actionable data using a tip and cue server based on the analyzed data from the at least one data analysis engine.
Claim 22:

A method for spectrum management in an electromagnetic environment comprising: providing a semantic engine including a programmable rules and policy editor, wherein the programmable rules and policy editor includes at least one rule and/or at least one policy, and wherein one or more of the at least one rule and/or the at least one policy is defined by at least one customer; monitoring the electromagnetic environment using at least one monitoring sensor including at least one receiver channel and creating measured data based on the electromagnetic environment; processing the measured data using a radio receiver front-end subsystem, thereby creating processed data, wherein the radio receiver front-end subsystem includes a radio-frequency integrated circuit (RFIC), a digital down-converter (DDC), a downsampler, a field programmable gate array (FGPA), and a frequency domain programmable channelizer; analyzing the processed data using at least one data analysis engine, thereby creating analyzed data, wherein the at least one data analysis engine includes a detection engine and a learning engine; learning the electromagnetic environment using the learning engine; automatically detecting at least one signal of interest using the detection engine; optimizing resources to improve performance of at least one customer application and/or at least one customer device using a resource brokerage 


A method for spectrum management in an electromagnetic environment comprising: providing a semantic engine including a programmable rules and policy editor, wherein the programmable rules and policy editor includes at least one rule and/or at least one policy, and wherein one or more of the at least one rule and/or the at least one policy is defined by at least one customer; monitoring the electromagnetic environment using at least one monitoring sensor and creating measured data based on the electromagnetic environment; analyzing the measured data using at least one data analysis engine, thereby creating analyzed data, wherein the at least one data analysis engine includes a detection engine, a classification engine, an identification engine, a geolocation engine, and a learning engine; learning the electromagnetic environment using the learning engine; automatically detecting at least one signal of interest using the detection engine; classifying the at least one signal of interest using the classification engine; identifying the at least one signal of interest using the identification engine; determining a location of the at least one signal of interest using the geolocation engine; and creating actionable data using a tip and cue server based on the analyzed data from the at least one data analysis engine; wherein the learning engine is operable to learn information from the detection engine, the classification engine, the identification engine, and/or the geolocation engine.
Claim 26:

A method for spectrum management in an electromagnetic environment comprising: providing a semantic engine including a programmable rules and policy editor, wherein the programmable rules and policy editor includes at least one rule and/or at least one policy, and wherein one or more of the at least one rule and/or the at least one policy is defined by at least one customer; monitoring the electromagnetic environment using at least one monitoring sensor including at least one receiver channel and creating measured data based on the electromagnetic environment; processing the measured data using a radio receiver front-end subsystem, thereby creating processed data, wherein the radio receiver front-end subsystem includes a radio-frequency integrated circuit (RFIC), a digital down-converter (DDC), a downsampler, a field programmable gate array (FGPA), and a frequency domain programmable channelizer; analyzing the processed data using at least one data analysis engine, thereby creating analyzed data, wherein the at least one data analysis engine includes a detection engine, a classification engine, an identification engine, a geolocation engine, and a learning engine; learning the electromagnetic environment using the learning engine; automatically detecting at least one signal of interest using the detection engine; classifying the at least one signal of interest using the classification engine; identifying the at least one signal of interest using the identification engine; determining a location of the at least one signal of interest using the geolocation engine; optimizing resources to improve performance of at least one customer application and/or at least one customer device using a resource brokerage application; and creating actionable data using a tip and cue server based on the analyzed data from the at least one data analysis engine.


Claims 1, 3-5, 7-9, 16, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 9-11, 13, 15, and 21 of U.S. Patent No. 11,277,751. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2, 4, 9-11, 13, 15, and 21 of U.S. Patent No. 11,277,751 describe the spectrum management of claims 1, 3-5, 7-9, 16, and 21 of the instant application as outlined below:
Claims 1, 3-5, 7-9, 16, and 21 of the instant application
Claims 1-2, 4, 9-11, 13, 15, and 21 of U.S. Patent No. 11,277,751
Claim 1:

A system for spectrum management in an electromagnetic environment comprising: at least one monitoring sensor operable to monitor the electromagnetic environment and create measured data based on the electromagnetic environment; at least one data analysis engine for analyzing the measured data; a semantic engine including a programmable rules and policy editor; and a tip and cue server; wherein the at least one data analysis engine includes a detection engine and a learning engine, wherein the detection engine is operable to automatically detect at least one signal of interest, and wherein the learning engine is operable to learn the electromagnetic environment; wherein the programmable rules and policy editor includes at least one rule and/or at least one policy, and wherein one or more of the at least one rule and/or the at least one policy is defined by at least one customer; and wherein the tip and cue server is operable to use analyzed data from the at least one data analysis engine to create actionable data.
Claim 1:

A system for spectrum management in an electromagnetic environment comprising: at least one monitoring sensor operable to monitor the electromagnetic environment and create measured data based on the electromagnetic environment; at least one data analysis engine for analyzing the measured data; at least one application; a semantic engine including a programmable rules and policy editor; and a tip and cue server; wherein the at least one data analysis engine includes a detection engine, a learning engine, and a classification engine, wherein the detection engine is operable to automatically detect at least one signal of interest, wherein the learning engine is operable to learn the electromagnetic environment, and wherein the classification engine is operable to classify the at least one signal of interest; wherein the at least one application includes a resource brokerage application, wherein the resource brokerage application is operable to optimize resources to improve performance of at least one customer application and/or at least one customer device; wherein the programmable rules and policy editor includes at least one rule and/or at least one policy; and wherein the tip and cue server is operable to use analyzed data from the at least one data analysis engine to create actionable data.
Claim 3:

The system of claim 1, wherein the at least one monitoring sensor includes at least one antenna, at least one antenna array, at least one radio 


The system of claim 1, wherein the at least one monitoring sensor includes at least one antenna, at least one antenna array, at least one radio 


The system of claim 1, wherein one or more of the at least one monitoring sensor is integrated with at least one camera to capture video and/or still images.
Claim 4:

The system of claim 1, wherein one or more of the at least one monitoring sensor is integrated with at least one camera to capture video and/or still images.
Claim 5:

The system of claim 1, wherein the at least one data analysis engine further includes an identification engine, a classification engine, and a geolocation engine.
Claim 9:

The system of claim 1, wherein the at least one data analysis engine further includes an identification engine and a geolocation engine.
Claim 7:

The system of claim 1, further including a certification and compliance application, wherein the certification and compliance application is operable to determine if at least one customer application and/or at least one customer device is behaving according to the at least one rule and/or the at least one policy.
Claim 10:

The system of claim 1, wherein the at least one application further includes a certification and compliance application, wherein the certification and compliance application is operable to determine if the at least one customer application and/or the at least one customer device is behaving according to the at least one rule and/or the at least one policy.
Claim 8:

The system of claim 1, further including a survey occupancy application, wherein the survey occupancy application is operable to determine occupancy in frequency bands and schedule occupancy in at least one frequency band.
Claim 11:

The system of claim 1, wherein the at least one application further includes a survey occupancy application, wherein the survey occupancy application is operable to determine occupancy in frequency bands and schedule occupancy in at least one frequency band.
Claim 9:

The system of claim 1, wherein the actionable data indicates that one or more of the at least one signal of interest is behaving like a drone.
Claim 13:

The system of claim 1, wherein the actionable data indicates that one or more of the at least one signal of interest is behaving like a drone.
Claim 16:

A system for spectrum management in an electromagnetic environment comprising: at least one monitoring sensor operable to monitor the electromagnetic environment and create measured data based on the electromagnetic environment; at least one data analysis engine for analyzing the measured data; a semantic engine including a programmable rules and policy 


A system for spectrum management in an electromagnetic environment comprising: at least one monitoring sensor operable to monitor the electromagnetic environment and create measured data based on the electromagnetic environment; at least one data analysis engine for analyzing the measured data; at least one application; a semantic engine including a 


A method for spectrum management in an electromagnetic environment comprising: providing a semantic engine including a programmable rules and policy editor, wherein the programmable rules and policy editor includes at least one rule and/or at least one policy, and wherein one or more of the at least one rule and/or the at least one policy is defined by at least one customer; monitoring the electromagnetic environment using at least one monitoring sensor and creating measured data based on the electromagnetic environment; analyzing the measured data using at least one data analysis engine, thereby creating analyzed data, wherein the at least one data analysis engine includes a detection engine and a learning engine; learning the electromagnetic environment using the learning engine; automatically detecting at least one signal of interest using the detection engine; and creating actionable data using a tip and cue server based 


A method for spectrum management in an electromagnetic environment comprising: providing a semantic engine including a programmable rules and policy editor, wherein the programmable rules and policy editor includes at least one rule and/or at least one policy, and wherein one or more of the at least one rule and/or the at least one policy is defined by at least one customer; monitoring the electromagnetic environment using at least one monitoring sensor and creating measured data based on the electromagnetic environment; analyzing the measured data using at least one data analysis engine, thereby creating analyzed data, wherein the at least one data analysis engine includes a detection engine, a learning engine, and a classification engine; learning the electromagnetic environment using the learning engine; automatically detecting at least one signal of interest using the detection engine; classifying the at least one signal of interest using the classification engine; optimizing resources to .


Claims 1, 6, 16, 21, and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19, 23, and 26 of U.S. Patent No. 11,284,267. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 19, 23, and 26 of U.S. Patent No. 11,284,267 describe the spectrum management of claims 1, 6, 16, 21, and 27 of the instant application as outlined below:
Claims 1, 6, 16, 21, and 27 of the instant application
Claims 19, 23, and 26 of U.S. Patent No. 11,284,267
Claim 1:

A system for spectrum management in an electromagnetic environment comprising: at least one monitoring sensor operable to monitor the electromagnetic environment and create measured data based on the electromagnetic environment; at least one data analysis engine for analyzing the measured data; a semantic engine including a programmable rules and policy editor; and a tip and cue server; wherein the at least one data analysis engine includes a detection engine and a learning engine, wherein the detection engine is operable to automatically detect at least one signal of interest, and wherein the learning engine is operable to learn the electromagnetic environment; wherein the programmable rules and policy editor includes at least one rule and/or at least one policy, and wherein one or more of the at least one rule and/or the at least one policy is defined by at least one customer; and wherein the tip and cue server is operable to use analyzed data from the at least one data analysis engine to create actionable data.
Claim 19:

A system for spectrum management in an electromagnetic environment comprising: at least one monitoring sensor operable to monitor the electromagnetic environment and create measured data based on the electromagnetic environment; at least one data analysis engine for analyzing the measured data; at least one application; a semantic engine including a programmable rules and policy editor; and a tip and cue server; wherein the at least one data analysis engine includes a detection engine, an identification engine, a classification engine, a geolocation engine, and a learning engine, wherein the detection engine is operable to automatically detect at least one signal of interest, wherein the learning engine is operable to learn the electromagnetic environment, and wherein the geolocation engine is operable to determine a location of the at least one signal of interest; wherein the at least one application includes a resource brokerage application, wherein the resource brokerage application is operable to optimize resources to improve performance of at least one customer application and/or at least one customer device; wherein the programmable rules and policy editor includes at 


The system of claim 1, further including a resource brokerage application, wherein the resource brokerage application is operable to optimize resources to improve performance of at least one customer application and/or at least one customer device.

Claim 19:

A system for spectrum management in an electromagnetic environment comprising: at least one monitoring sensor operable to monitor the electromagnetic environment and create measured data based on the electromagnetic environment; at least one data analysis engine for analyzing the measured data; at least one application; a semantic engine including a programmable rules and policy editor; and a tip and cue server; wherein the at least one data analysis engine includes a detection engine, an identification engine, a classification engine, a geolocation engine, and a learning engine, wherein the detection engine is operable to automatically detect at least one signal of interest, wherein the learning engine is operable to learn the electromagnetic environment, and wherein the geolocation engine is operable to determine a location of the at least one signal of interest; wherein the at least one application includes a resource brokerage application, wherein the resource brokerage application is operable to optimize resources to improve performance of at least one customer application and/or at least one customer device; wherein the programmable rules and policy editor includes at least one rule and/or at least one policy, and wherein one or more of the at least one rule and/or the at least one policy is defined by at least one customer; and wherein the tip and cue server is operable to use analyzed data from the at least one data analysis engine to create actionable data.
Claim 16:

A system for spectrum management in an electromagnetic environment comprising: at least one monitoring sensor operable to monitor the electromagnetic environment and create 


A system for spectrum management in an electromagnetic environment comprising: at least one monitoring sensor operable to monitor the electromagnetic environment and create 


A method for spectrum management in an electromagnetic environment comprising: providing a semantic engine including a programmable rules and policy editor, wherein the programmable rules and policy editor includes at least one rule and/or at least one policy, and wherein one or more of the at least one rule and/or the at least one policy is defined by at least one customer; monitoring the electromagnetic environment using at least one monitoring sensor and creating measured data based on the electromagnetic environment; analyzing the measured data using at least one data analysis engine, thereby creating analyzed data, wherein the at least one data analysis engine includes a detection engine and a learning engine; learning the electromagnetic 


A method for spectrum management in an electromagnetic environment comprising: providing a semantic engine including a programmable rules and policy editor, wherein the programmable rules and policy editor includes at least one rule and/or at least one policy, and wherein one or more of the at least one rule and/or the at least one policy is defined by at least one customer; monitoring the electromagnetic environment using at least one monitoring sensor and creating measured data based on the electromagnetic environment; analyzing the measured data using at least one data analysis engine, thereby creating analyzed data, wherein the at least one data analysis engine includes a detection engine, a learning engine, and a geolocation engine; learning the 


A method for spectrum management in an electromagnetic environment comprising: providing a semantic engine including a programmable rules and policy editor, wherein the programmable rules and policy editor includes at least one rule and/or at least one policy, and wherein one or more of the at least one rule and/or the at least one policy is defined by at least one customer; monitoring the electromagnetic environment using at least one monitoring sensor and creating measured data based on the electromagnetic environment; analyzing the measured data using at least one data analysis engine, thereby creating analyzed data, wherein the at least one data analysis engine includes a detection engine, a classification engine, an identification engine, a geolocation engine, and a learning engine; learning the electromagnetic environment using the learning engine; automatically detecting at least one signal of interest using the detection engine; classifying the at least one signal of interest using the classification engine; identifying the at least one signal of interest using the identification engine; determining a location of the at least one signal of interest using the geolocation engine; and creating actionable data using a tip and cue server based on the analyzed data from the at least one data analysis engine; wherein the learning engine is operable to learn information from the detection engine, the classification engine, the identification engine, and/or the geolocation engine.
Claim 26:

A method for spectrum management in an electromagnetic environment comprising: providing a semantic engine including a programmable rules and policy editor, wherein the programmable rules and policy editor includes at least one rule and/or at least one policy, and wherein one or more of the at least one rule and/or the at least one policy is defined by at least one customer; monitoring the electromagnetic environment using at least one monitoring sensor and creating measured data based on the electromagnetic environment; analyzing the measured data using at least one data analysis engine, thereby creating analyzed data, wherein the at least one data analysis engine includes a detection engine, a classification engine, an identification engine, a geolocation engine, and a learning engine; learning the electromagnetic environment using the learning engine; automatically detecting at least one signal of interest using the detection engine; classifying the at least one signal of interest using the classification engine; identifying the at least one signal of interest using the identification engine; determining a location of the at least one signal of interest using the geolocation engine; optimizing resources to improve performance of at least one customer application and/or at least one customer device using a resource brokerage application; and creating actionable data using a tip and cue server based on the analyzed data from the at least one data analysis engine


Claims 1, 3-4, 7-10, 16, 21, and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 10-12, 14, 16, 21, and 26 of copending Application No. 17/464,193 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2, 5, 10-12, 14, 16, 21, and 26 of copending Application No. 17/464,193 (reference application) describe the spectrum management of claims 1, 3-4, 7-10, 16, 21, and 27 of the instant application as outlined below:
Claims 1, 3-4, 7-10, 16, 21, and 27 of the instant application
Claims 1-2, 5, 10-12, 14, 16, 21, and 26 copending Application No. 17/464,193 (reference application)
Claim 1:

A system for spectrum management in an electromagnetic environment comprising: at least one monitoring sensor operable to monitor the electromagnetic environment and create measured data based on the electromagnetic environment; at least one data analysis engine for analyzing the measured data; a semantic engine including a programmable rules and policy editor; and a tip and cue server; wherein the at least one data analysis engine includes a detection engine and a learning engine, wherein the detection engine is operable to automatically detect at least one signal of interest, and wherein the learning engine is operable to learn the electromagnetic environment; wherein the programmable rules and policy editor includes at least one rule and/or at least one policy, and wherein one or more of the at least one rule and/or the at least one policy is defined by at least one customer; and wherein the tip and cue server is operable to use analyzed data from the at least one data analysis engine to create actionable data.
Claim 1:

A system for spectrum management in an electromagnetic environment comprising: at least one monitoring sensor operable to monitor the electromagnetic environment and create measured data based on the electromagnetic environment; at least one data analysis engine for analyzing the measured data; at least one application; a semantic engine including a programmable rules and policy editor; and a tip and cue server; wherein the semantic engine further includes a language dictionary and/or a syntax component; wherein the at least one data analysis engine includes a detection engine and a learning engine, wherein the detection engine is operable to automatically detect at least one signal of interest, and wherein the learning engine is operable to learn the electromagnetic environment; wherein the at least one application includes a resource brokerage application, wherein the resource brokerage application is operable to optimize resources to improve performance of at least one customer application and/or at least one customer device; wherein the programmable rules and policy editor includes at least one rule and/or at least one policy, and wherein one or more of the at least one rule and/or the at least one policy is defined by at least one customer; wherein the tip and cue server is operable to use analyzed data from the at least one data analysis engine and information from the semantic engine to create 


The system of claim 1, wherein the at least one monitoring sensor includes at least one antenna, at least one antenna array, at least one radio server, and/or at least one software defined radio
Claim 2:

The system of claim 1, wherein the at least one monitoring sensor includes at least one antenna, at least one antenna array, at least one radio server, and/or at least one software defined radio.
Claim 4:

The system of claim 1, wherein one or more of the at least one monitoring sensor is integrated with at least one camera to capture video and/or still images.
Claim 5:

The system of claim 1, wherein one or more of the at least one monitoring sensor is integrated with at least one camera to capture video and/or still images.
Claim 7:

The system of claim 1, further including a certification and compliance application, wherein the certification and compliance application is operable to determine if at least one customer application and/or at least one customer device is behaving according to the at least one rule and/or the at least one policy.
Claim 10:

The system of claim 1, wherein the at least one application further includes a certification and compliance application, wherein the certification and compliance application is operable to determine if the at least one customer application and/or the at least one customer device is behaving according to the at least one rule and/or the at least one policy.
Claim 8:

The system of claim 1, further including a survey occupancy application, wherein the survey occupancy application is operable to determine occupancy in frequency bands and schedule occupancy in at least one frequency band.
Claim 11:

The system of claim 1, wherein the at least one application further includes a survey occupancy application, wherein the survey occupancy application is operable to determine occupancy in frequency bands and schedule occupancy in at least one frequency band.
Claim 9:

The system of claim 1, wherein the actionable data indicates that one or more of the at least one signal of interest is behaving like a drone.
Claim 14:

The system of claim 1, wherein the actionable data indicates that one or more of the at least one signal of interest is behaving like a drone without use of a protocol library.
Claim 10:

The system of claim 1, wherein the semantic engine is operable to receive queries, searches, and/or search-related functions using natural language.
Claim 12:

The system of claim 1, wherein the semantic engine is operable to receive queries, searches, and/or search-related functions using natural language processing (NLP).


A system for spectrum management in an electromagnetic environment comprising: at least one monitoring sensor operable to monitor the electromagnetic environment and create measured data based on the electromagnetic environment; at least one data analysis engine for analyzing the measured data; a semantic engine including a programmable rules and policy editor; and a tip and cue server; wherein the at least one data analysis engine includes a detection engine, an identification engine, a classification engine, a geolocation engine, and a learning engine, wherein the detection engine is operable to automatically detect at least one signal of interest, and wherein the learning engine is operable to learn the electromagnetic environment; wherein the learning engine is operable to learn information from the detection engine, the classification engine, the identification engine, and/or the geolocation engine; wherein the programmable rules and policy editor includes at least one rule and/or at least one policy, and wherein one or more of the at least one rule and/or the at least one policy is defined by at least one customer; and wherein the tip and cue server is operable to use analyzed data from the at least one data analysis engine to create actionable data.
Claim 16:

A system for spectrum management in an electromagnetic environment comprising: at least one monitoring sensor operable to monitor the electromagnetic environment and create measured data based on the electromagnetic environment; at least one data analysis engine for analyzing the measured data; at least one application; a semantic engine including a programmable rules and policy editor; and a tip and cue server; wherein the semantic engine further includes a language dictionary and/or a syntax component; wherein the at least one data analysis engine includes a detection engine, an identification engine, a classification engine, a geolocation engine, and a learning engine, wherein the detection engine is operable to automatically detect at least one signal of interest, and wherein the learning engine is operable to learn the electromagnetic environment; wherein the at least one application includes a resource brokerage application, wherein the resource brokerage application is operable to optimize resources to improve performance of at least one customer application and/or at least one customer device; wherein the programmable rules and policy editor includes at least one rule and/or at least one policy, and wherein one or more of the at least one rule and/or the at least one policy is defined by at least one customer; wherein the tip and cue server is operable to use analyzed data from the at least one data analysis engine and information from the semantic engine to create actionable data; and wherein the tip and cue server is operable to activate an alarm and/or provide at least one report based on the actionable data.
Claim 21:

A method for spectrum management in an electromagnetic environment comprising: providing a semantic engine including a programmable rules and policy editor, wherein the programmable rules and policy editor includes at least one rule and/or at least one policy, and wherein one or more of the at least 


A method for spectrum management in an electromagnetic environment comprising: providing a semantic engine including a programmable rules and policy editor, wherein the programmable rules and policy editor includes at least one rule and/or at least one policy, and wherein one or more of the at least 


A method for spectrum management in an electromagnetic environment comprising: providing a semantic engine including a programmable rules and policy editor, wherein the programmable rules and policy editor includes at least one rule and/or at least one policy, and wherein one or more of the at least one rule and/or the at least one policy is defined by at least one customer; monitoring the electromagnetic environment using at least one monitoring sensor and creating measured data based on the electromagnetic environment; analyzing the measured data using at least one data analysis engine, thereby creating analyzed data, wherein the at least one data analysis engine includes a detection engine, a classification engine, an identification engine, a geolocation engine, and a learning engine; learning the electromagnetic environment using the learning engine; automatically detecting at least one signal of interest using the detection 


A method for spectrum management in an electromagnetic environment comprising: providing a semantic engine including a programmable rules and policy editor, wherein the programmable rules and policy editor includes at least one rule and/or at least one policy, and wherein one or more of the at least one rule and/or the at least one policy is defined by at least one customer; monitoring the electromagnetic environment using at least one monitoring sensor and creating measured data based on the electromagnetic environment; analyzing the measured data using at least one data analysis engine, thereby creating analyzed data, wherein the at least one data analysis engine includes a detection engine, a classification engine, an identification engine, a geolocation engine, and a learning engine; learning the electromagnetic environment using the learning engine; automatically detecting at least one signal of interest using the detection .


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 10-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sudharman et al., (US PGUB 2020/0153535 A1, hereinafter Sudharman) in view of Graham et al., (US PGPUB 2020/0213006 A1, hereinafter Graham).
Regarding claims 1 and 21, taking claim 1 as exemplary:
Sudharman shows:
“A system for spectrum management in an electromagnetic environment comprising: at least one monitoring sensor operable to monitor the electromagnetic environment and create measured data based on the electromagnetic environment;” (Paragraph [0018]: “As above, it is desired to overcome jamming of a network by detected jammer signals and avoiding the jammer to transmit the nsing to track the jammer while at least another channel is used to perform actual communication in commercial and/or military communication systems and hands. A cognitive radio may be configured to employ dynamic spectrum management by using one or more channels to avoid interference and congestion by sensing the RF environment to detect the signals present and the available channels, making decisions based on the types of signals present and adjusting communications accordingly based on interference patterns”)
“at least one data analysis engine for analyzing the measured data;” (Paragraph [0018]: “As above, it is desired to overcome jamming of a network by detected jammer signals and avoiding the jammer to transmit the communication signals. To this end, a wideband autonomous cognitive radio comprising a software-defined radio (SDR) and a cognitive engine (CE) as described herein may be designed to use at least one channel for spectrum sensing to track the jammer while at least another channel is used to perform actual communication in commercial and/or military communication systems and hands. A cognitive radio may be configured to employ dynamic spectrum management by using one or more channels to avoid interference and congestion by sensing the RF environment to detect the signals present and the available channels, making decisions based on the types of signals present and adjusting communications accordingly based on interference patterns”)
“a semantic engine including a programmable rules and policy editor; … wherein the programmable rules and policy editor includes at least one rule and/or at least one Paragraph [0048]: “Independent of whether FDMA or TDMA is used (code division multiple access CDMA may also be used), the cognitive engine may sense the spectrum and communicate on the sensing and communications channels, respectively. The sensing permits cognitive engine to continuously lean and update the sensing and communication policies. Each policy may specify which sub-band or channel the cognitive radio should use next when switching from the current subband used for either sensing or communications. Note that in some cases, the spectrum used for sensing and communication may be divided in to a set of sub-bands, each sub-band may contain at least one channel (and possibly multiple channels) whose usage by the cognitive radio may be dynamically determined based on jamming. Each of the sensing and communication policy may be generated and trained through machine-learning.”)
“and wherein one or more of the at least one rule and/or the at least one policy is defined by at least one customer;” (Paragraph [0056]: “The various levels of supervision indicate a decreasing level to which the “correct” outputs are provided in correspondence to the training inputs. In a supervised learning phase, all of the outputs are provided to the model and the model is directed to develop a general rule or algorithm that maps the input to the output.” In paragraph [0057]: “in a supervised learning phase, a model is developed to predict the output for a given set of inputs. The model may then be evaluated over several epochs to more reliably provide the output that is specified as corresponding to the given input for the greatest number of inputs for the training dataset.” And in paragraph [0058]: “Once an epoch is run, the models are evaluated, and the values of their variables are adjusted to attempt to better refine the model in an iterative fashion. In various Sudharman for switching channels of Sudharman is the customer definition of a policy.)
“and a tip and cue ...; … and wherein the tip and cue ... is operable to use analyzed data from the at least one data analysis engine to create actionable data.” (Paragraph [0018]: “As above, it is desired to overcome jamming of a network by detected jammer signals and avoiding the jammer to transmit the communication signals. To this end, a wideband autonomous cognitive radio comprising a software-defined radio (SDR) and a cognitive engine (CE) as described herein may be designed to use at least one channel for spectrum sensing to track the jammer while at least another channel is used to perform actual communication in commercial and/or military communication systems and hands. A cognitive radio may be configured to employ dynamic spectrum management by using one or more channels to avoid interference and congestion by sensing the RF environment to detect the signals present and the available channels, making decisions based on the types of signals present and adjusting communications accordingly based on interference patterns” and in paragraph [0040]: “Embodiments may be implemented in one or a combination of hardware, firmware and software. Embodiments may also be implemented as instructions stored on a computer-readable storage device, which may be read and executed by at least one processor to perform the operations described herein. A computer-readable storage device may include any non-
But Sudharman does not appear the explicitly recite the use of a “server.”
However, Graham teaches the use of a “server.” (Paragraph [0115]: “FIG. 2 is a database diagram illustrating an exemplary database 23, maintained by and accessed via the database engine server 22, which at least partially implements and supports the report generation and aggregation facility 10. The database 23 may, in one embodiment, be implemented as a relational database, and includes a number of tables having entries, or records, that are linked by indices and keys. In an alternative embodiment, the database 23 may be implemented as collection of objects in an object-oriented database.” In paragraph [0121]: “This information is processed through a cloud-based report aggregation server(s) and shared with managers in real-time through a secure portal that provides comfort and maintenance information, optionally including preventive maintenance such as inspection lists, in aggregated reports.” And in paragraph [0122]: “These embodiments enable such report generation and aggregation in a real-time, web-based, client-server environment.”)
Sudharman and Graham are analogous in the arts because Sudharman and Graham both describe detecting electromagnetic data in an environment.
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Sudharman and Graham before him or her, to modify the teachings of Sudharman to include the teachings of Graham in order to incorporate a database server to increase the efficiency of managing the resources and data of Sudharman and to also incorporate crowdsource feedback of Graham so as to be able to continuously be able to update the models of Sudharman with feedback concerning the environment of Graham (see Graham paragraphs [0161], [0198], and [0207]).

Regarding claim 2 and 22, taking claim 2 as exemplary:
Sudharman and Graham teach the method and system of claims 1 and 11 as claimed and specified above.
And Sudharman shows “wherein the tip and cue server is operable to activate an alarm and/or provide at least one report based on the actionable data.” (Paragraph [0067]: “While a neural network may be used to classify the signal on a particular channel, other learning techniques may also be used in the anti-jamming system. In particular, unsupervised reinforcement learning techniques such as Qlearning may be used to establish a sensing policy that updates a Q table (or matrix) to determine the spectrum usage by jammers and a communication policy that updates a different Q matrix to determine optimal channel usage to avoid the jammer. The sensing and communications policy may eventually be coupled.” – The Q table of Sudharman is the report.)

Regarding claim 3:
Sudharman and Graham teaches the system of claim 1 as claimed and specified above.
And Sudharman shows “wherein the at least one monitoring sensor includes at least one antenna, at least one antenna array, at least one radio server, and/or at least one software defined radio.” (Paragraph [0018]: “As above, it is desired to overcome jamming of a network by detected jammer signals and avoiding the jammer to transmit the communication signals. To this end, a wideband autonomous cognitive radio comprising a software-defined radio (SDR)”)

Regarding claim 4:
Sudharman and Graham teaches the system of claim 1 as claimed and specified above.
And Sudharman shows “wherein one or more of the at least one monitoring sensor is integrated with at least one camera to capture video and/or still images.” (Paragraph [0037]: “The communication device 100 may include additional elements such as, for example, memory/storage, display, camera, sensor, and/or input/output (I/O) interface as described in more detail below … a digital camera,”)

Regarding claim 5:
Sudharman and Graham teaches the system of claim 1 as claimed and specified above.
And Sudharman shows “wherein the at least one data analysis engine further includes an identification engine, a classification engine,” (Paragraph [0019]: “A first step in the dynamic avoidance may be to discriminate between valid signals/interference from other network devices (e.g., cellphones) from those created by a jammer. The cognitive radio may use a machine-learning trained classifier for such signal identification. The machine-learning trained classifier may be implemented at least in part by an artificial neural network. The machine-learning trained classifier may extract features in real-time from a sub-band signal that may contain multiple signals at unknown frequencies. A multi-stage hierarchical signal classification and identification framework may be used along with a sensing policy in which all signals in the sensing channel may first be detected, and parameters such as the center-frequencies and approximate bandwidths of the signals may subsequently be estimated. After estimation of the signal parameters, a digital down-conversion (DDC) process may be used on each of the signals using digitally-synthesized carriers. Digital low-pass filters (LPF) may then be applied to each of the digital downconverted signals to extract each of the signals in isolation. Finally, the feature vectors of each signal may be extracted and passed on to the classifier.”)
But Sudharman does not appear to explicitly recite “and a geolocation engine.”
However, Graham teaches “and a geolocation engine.” (Paragraph [0013]: “In some embodiments, however, the system is configured to provide geolocation services to track a user's location via a passive means, as opposed to requiring the user to actively input their location (e.g., via a QR scan or the like). In particular, in some embodiments, the system is configured to provide a geolocation service based on the crowdsourcing, or polling, of a user's smartphone or mobile device so as to determine location and movement of users within a specific environment.” In paragraph [0017]: “Upon receiving the crowdsourced data (i.e., user feedback regarding environmental parameters, maintenance issues, and the like along with location data), the system is configured to produce an actionable response” and in paragraph [0018]: “Most notably, by providing improved modeling of the environment and improving the accuracy with which users are located and user requests are tied to specific locations within the environment, the system greatly improves the manner in which maintenance requests are handled, and further provides additional features beneficial to users. For example, the system is configured to provide real-time, or near real-time, tracking of technical, janitorial, and other building service team members. The system is configured to analyze a user request and, in turn, identify and route the appropriate team member to address maintenance and/or workplace requests, or any other issue requiring attention.”)

Regarding claim 6:
Sudharman and Graham 
And Sudharman shows “further including a resource brokerage application, wherein the resource brokerage application is operable to optimize resources to improve performance of at least one customer application and/or at least one customer device.” (Paragraph [0018]: “As above, it is desired to overcome jamming of a network by detected jammer signals and avoiding the jammer to transmit the communication signals. To this end, a wideband autonomous cognitive radio comprising a software-defined radio (SDR) and a cognitive engine (CE) as described herein may be designed to use at least one channel for spectrum sensing to track the jammer while at least another channel is used to perform actual communication in commercial and/or military communication systems and hands”)

Regarding claim 7:
Sudharman and Graham teaches the system of claim 1 as claimed and specified above.
But Sudharman does not appear to explicitly recite “further including a certification and compliance application, wherein the certification and compliance application is operable to determine if at least one customer application and/or at least one customer device is behaving according to the at least one rule and/or the at least one policy.”
However, Graham teaches “further including a certification and compliance application, wherein the certification and compliance application is operable to determine if at least one customer application and/or at least one customer device is behaving according to the at least one rule and/or the at least one policy.” (Paragraph [0094]: “Referring to FIG. 1A, embodiments of the present invention offer building owners, operators, and occupants a new and powerful way to share information about comfort, maintenance, and safety issues with an easy to use smart device application. These embodiments convert this crowd sourced feedback into time stamped, geo-located aggregated reports/maps, which automatically communicated to an appropriate recipient for response 84. In these embodiments, thermal comfort is facilitated by leveraging the power of employees to identify energy savings opportunities, improve comfort and worker productivity. Facilities management is facilitated by collecting, aggregating, and delivering real-time, geo-located reports on comfort and maintenance issues. Environmental compliance and inspection is facilitated by replacing the clipboard with real-time, site-specific environmental compliance reporting.”)

Regarding claim 8:
Sudharman and Graham teaches the system of claim 1 as claimed and specified above.
And Sudharman shows “further including a survey occupancy application, wherein the survey occupancy application is operable to determine occupancy in frequency bands and schedule occupancy in at least one frequency band.” (Paragraph [0018]: “The controller in the cognitive radio, named the cognitive engine, may alter communication parameters such as the frequency, time and/or modulation type to enable communications in communications channel, which may be a white space unoccupied by signals or gray space only partially occupied by signals.” And in paragraph [0048]: “The sensing permits cognitive switching from the current subband used for either sensing or communications. Note that in some cases, the spectrum used for sensing and communication may be divided in to a set of sub-bands, each sub-band may contain at least one channel (and possibly multiple channels) whose usage by the cognitive radio may be dynamically determined based on jamming. Each of the sensing and communication policy may be generated and trained through machine-learning.”)

Regarding claim 10:
Sudharman and Graham teaches the system of claim 1 as claimed and specified above.
But Sudharman does not appear to explicitly recite “wherein the semantic engine is operable to receive queries, searches, and/or search-related functions using natural language.”
However, Graham teaches “wherein the semantic engine is operable to receive queries, searches, and/or search-related functions using natural language.” (Paragraph [0231]: “Accordingly, the contextual analysis system 432 is configured to analyze a user's request, which may include text, one or more images, and/or audio using NLP and/or computer vision techniques. If, for example, an image of a known object or object type (as determined by computer vision), or mention of that object (as determined by NLP) is submitted in the user report by way of text, image data, and/or audio data, the system can use such data analysis to better locate the user and, in turn, provide a much more accurate and efficient actionable response.”)


Sudharman and Graham teaches the system and method of claims 1 and 21 as claimed and specified above.
And Sudharman shows “wherein the learning engine is operable to use machine learning (ML), artificial intelligence (AI), deep learning (DL), neural networks (NNs), artificial neural networks (ANNs), support vector machines (SVMs), Markov decision process (MDP), natural language processing (NLP), control theory, and/or statistical learning techniques.” (Paragraph [0049]: “The use of the machine learning may allow the cognitive radio to adapt to time-varying channel and jammer dynamics,” in paragraph [0061]: “In some embodiments, the model includes a neural network which comprises a series of “neurons,” such as Long Short Term Memory (LSTM) nodes, arranged into a network” and in paragraph [0064]: “A deep neural network (DNN) is a stacked neural network that is composed of multiple layers (also called as above hidden layers).” – Note that the claim is written in the alternative and not all claim element (i.e. support vector machines (SVMs), Markov decision process (MDP), natural language processing (NLP), control theory, and/or statistical learning techniques) needs to be taught by the reference for teaching by the reference to be satisfied.)

Regarding claim 12:
Sudharman and Graham teaches the system of claim 1 as claimed and specified above.
But Sudharman does not appear to explicitly recite “wherein the learning engine is operable to compute a set of possible conditional probabilities depicting a set of all possible outputs based on input measurements to provide a predicted outcome using a data model, and 
However, Graham teaches “wherein the learning engine is operable to compute a set of possible conditional probabilities depicting a set of all possible outputs based on input measurements to provide a predicted outcome using a data model, and wherein the predicted outcome represents an outcome with the least probability of error and/or a false alarm.” (Paragraph [0160]: “The crowdsourcing platform 412 is further configured to provide geolocation services based on the crowdsourcing, or polling, of users of the mobile devices so as to determine location and movement of the users within a specific environment. In the embodiments described herein, the environment is an indoor environment, such as an office space. However, it should be noted that the systems and methods of the present invention may be used in outdoor environments. Further, it should be noted that the terms “geolocation” and “positioning” may be used interchangeably herein, particularly when referring to “indoor geolocation” or “indoor positioning”. In addition to determining the location and movement of users within a given space (i.e., a building or floor of a building, or the like), the crowdsourcing platform 412 is further configured to automatically map a floor plan, layout, or model of a location based on collected crowdsourced data collected as part of the geolocation service.” In paragraph [0161]: “The crowdsourcing platform 412 is further configured to recognize and recalibrate data errors during the collection and aggregation of the crowdsourced data, thereby providing error correction and management, which may be particularly useful for analyzing rendered floor plans, models, or layouts in light of user input data continually collected so as to determine any potential errors in data input.” In paragraph [0198]: “The error correction and management system 428 is configured to recognize and recalibrate data re-calibrating collection or aggregation of crowdsourced data so as to effectively “reset” such data collection or further refine the rendering of any given floor plan or layout, thereby cancelling out any errors that may have otherwise potentially cascaded into the data collection process.” And in paragraph [0207]: “For example, in the event that a level of correlation between sets of data falls below a certain threshold, it may be determined that an error is present. Upon identifying an error, the system may rely on the user input data to correct such error so as to improve the degree of certainty of a user's position or movement within a space and improve the accuracy of the rendered floor plan or layout.” – The updating, recalibrating, refining, and determining that an error is present of the model based on the inputs of Graham is the depicting a set of all possible outputs based on input measurements to provide a predicted outcome using a data model, and wherein the predicted outcome represents an outcome with the least probability of error. )

Regarding claims 13 and 24, taking claim 13 as exemplary:
Sudharman and Graham teaches the system and method of claims 1 and 21 as claimed and specified above.
But Sudharman does not appear to explicitly recite “wherein the learning engine is operable to use third party data, wherein the third party data includes social media, population, real 
However, Graham teaches “wherein the learning engine is operable to use third party data, wherein the third party data includes social media, population, real estate, traffic, geographic information system (GIS), network, signal site, site issue, and/or crowdsourced information.” (Paragraph [0013]: “In some embodiments, however, the system is configured to provide geolocation services to track a user's location via a passive means, as opposed to requiring the user to actively input their location (e.g., via a QR scan or the like). In particular, in some embodiments, the system is configured to provide a geolocation service based on the crowdsourcing, or polling, of a user's smartphone or mobile device so as to determine location and movement of users within a specific environment.” And in paragraph [0017]: “Upon receiving the crowdsourced data (i.e., user feedback regarding environmental parameters, maintenance issues, and the like along with location data), the system is configured to produce an actionable response” and in paragraph [0022]: “As more refined crowdsourced data is collected, the system may be configured to further subject such data to predictive analytics. As generally understood, predictive analytics encompasses a variety of statistical techniques, including, for example, data mining, predictive modelling, and machine learning, that analyze current and historical data to make predictions about future or otherwise unknown events... Furthermore, by utilizing predictive analytics, the system is configured to determine patterns in the realm of human behavior and thereby proactively generate action items in anticipation of specific user requests. For example, the system is configured to subject historical crowdsourced data to predictive analytics so as to predict comfort-related issues for given locations and, in turn, proactively address such issues prior to users reporting the issues. For example, the system may predict that a given Graham is the use of crowdsourced third party information. Note that the claim is written in the alternative, and not all claim elements (i.e. wherein the third party data includes social media, population, real estate, traffic, geographic information system (GIS), network, signal site, site issue) needs to be recited for teaching by the reference to be satisfied.)

Regarding claims 14 and 26, taking claim 14 as exemplary:
Sudharman and Graham teaches the system and method of claims 1 and 21 as claimed and specified above.
But Sudharman does not appear to explicitly recite “wherein the learning engine is operable to determine whether a data set processed and/or analyzed represents a sufficient statistical data set.”
However, Graham teaches “wherein the learning engine is operable to determine whether a data set processed and/or analyzed represents a sufficient statistical data set.” (Paragraph [0207]: “The correlation module 466 may include custom, proprietary, known and/or after-developed statistical analysis code (or instruction sets), hardware, and/or firmware that are generally well-defined and operable to receive two or more sets of data and identify, at least to a certain extent, a level of correlation and thereby associate the sets of data with one another based on the level of correlation. Based on the correlation, the error correction and management system 428 may be configured to detect potential discrepancies between the user input data and the other sets of data. For example, in the event that a level of correlation between sets of data falls below a certain threshold, it may be determined that an error is present. Upon identifying an error, the system may rely on the user input data to correct such error so as to improve the degree of certainty of a user's position or movement within a space and improve the accuracy of the rendered floor plan or layout.” –
The data falling below a threshold of Graham is the determining whether a data set processed and/or analyzed represents a sufficient statistical data set.)

Regarding claims 15 and 25, taking claim 15 as exemplary:
Sudharman and Graham teaches the system and method of claims 1 and 21 as claimed and specified above.
But Sudharman does not appear to explicitly recite “wherein the learning engine includes a learning engine software development kit (SDK) operable to manage system resources relating to monitoring, logging, and/or organizing learning aspects of the system.”
However, Graham teaches “wherein the learning engine includes a learning engine software development kit (SDK) operable to manage system resources relating to monitoring, logging, and/or organizing learning aspects of the system.” (Paragraph [0022]: “As more refined crowdsourced data is collected, the system may be configured to further subject such data to predictive analytics. As generally understood, predictive analytics encompasses a variety of statistical techniques, including, for example, data mining, predictive modelling, and machine learning, that analyze current and historical data to make predictions about future or otherwise unknown events... Furthermore, by utilizing predictive analytics, the system is configured to determine patterns in the realm of human behavior and thereby proactively generate action items in anticipation of specific user requests. For example, the system is configured to subject historical crowdsourced data to predictive analytics so as to predict comfort-related issues for given locations and, in turn, proactively address such issues prior to users reporting the issues. For example, the system may predict that a given location is occupied at a certain time and day of the week and, based on historical crowdsourced data, that location consistently requires updating of the climate (i.e., either it is too hot or too cold)” and in paragraph [0024]: “Furthermore, as previously described, the services offered by, and general use of, the system of the present invention may accessed via a software application, it should be noted that use of the of the services of the system of the present invention may be offered as a service, such as a part of a cloud-based service to supplement services offered by third parties. For example, the crowdsourced data may be available for use by third parties via direct API integration into existing third party services. Furthermore, a software development environment or kit may be offered for facilitating third party applications that access and use such data services. As an example, a third party calendar application may utilize the crowdsourced data to provide additional information to users of the calendar application, which may be particularly useful in the workplace in the context of meeting rooms or spaces (e.g., a room or space rating or specific an indication that a room or space is typically considered too cold or too hot, or has repeated issues with a device such as a projector or the like).”)

Regarding claim 16:
Sudharman shows:
“A system for spectrum management in an electromagnetic environment comprising: at least one monitoring sensor operable to monitor the electromagnetic environment and create measured data based on the electromagnetic environment;” (Paragraph [0018]: “As above, it is desired to overcome jamming of a network by detected jammer signals and avoiding the jammer to transmit the nsing to track the jammer while at least another channel is used to perform actual communication in commercial and/or military communication systems and hands. A cognitive radio may be configured to employ dynamic spectrum management by using one or more channels to avoid interference and congestion by sensing the RF environment to detect the signals present and the available channels, making decisions based on the types of signals present and adjusting communications accordingly based on interference patterns”)
“at least one data analysis engine for analyzing the measured data;” (Paragraph [0018]: “As above, it is desired to overcome jamming of a network by detected jammer signals and avoiding the jammer to transmit the communication signals. To this end, a wideband autonomous cognitive radio comprising a software-defined radio (SDR) and a cognitive engine (CE) as described herein may be designed to use at least one channel for spectrum sensing to track the jammer while at least another channel is used to perform actual communication in commercial and/or military communication systems and hands. A cognitive radio may be configured to employ dynamic spectrum management by using one or more channels to avoid interference and congestion by sensing the RF environment to detect the signals present and the available channels, making decisions based on the types of signals present and adjusting communications accordingly based on interference patterns”)
“a semantic engine including a programmable rules and policy editor; … wherein the programmable rules and policy editor includes at least one rule and/or at least one Paragraph [0048]: “Independent of whether FDMA or TDMA is used (code division multiple access CDMA may also be used), the cognitive engine may sense the spectrum and communicate on the sensing and communications channels, respectively. The sensing permits cognitive engine to continuously lean and update the sensing and communication policies. Each policy may specify which sub-band or channel the cognitive radio should use next when switching from the current subband used for either sensing or communications. Note that in some cases, the spectrum used for sensing and communication may be divided in to a set of sub-bands, each sub-band may contain at least one channel (and possibly multiple channels) whose usage by the cognitive radio may be dynamically determined based on jamming. Each of the sensing and communication policy may be generated and trained through machine-learning.”)
“and wherein one or more of the at least one rule and/or the at least one policy is defined by at least one customer;” (Paragraph [0056]: “The various levels of supervision indicate a decreasing level to which the “correct” outputs are provided in correspondence to the training inputs. In a supervised learning phase, all of the outputs are provided to the model and the model is directed to develop a general rule or algorithm that maps the input to the output.” In paragraph [0057]: “in a supervised learning phase, a model is developed to predict the output for a given set of inputs. The model may then be evaluated over several epochs to more reliably provide the output that is specified as corresponding to the given input for the greatest number of inputs for the training dataset.” And in paragraph [0058]: “Once an epoch is run, the models are evaluated, and the values of their variables are adjusted to attempt to better refine the model in an iterative fashion. In various Sudharman for switching channels of Sudharman is the customer definition of a policy.)
“and a tip and cue; … and wherein the tip and cue … is operable to use analyzed data from the at least one data analysis engine to create actionable data.” (Paragraph [0018]: “As above, it is desired to overcome jamming of a network by detected jammer signals and avoiding the jammer to transmit the communication signals. To this end, a wideband autonomous cognitive radio comprising a software-defined radio (SDR) and a cognitive engine (CE) as described herein may be designed to use at least one channel for spectrum sensing to track the jammer while at least another channel is used to perform actual communication in commercial and/or military communication systems and hands. A cognitive radio may be configured to employ dynamic spectrum management by using one or more channels to avoid interference and congestion by sensing the RF environment to detect the signals present and the available channels, making decisions based on the types of signals present and adjusting communications accordingly based on interference patterns” and in paragraph [0040]: “Embodiments may be implemented in one or a combination of hardware, firmware and software. Embodiments may also be implemented as instructions stored on a computer-readable storage device, which may be read and executed by at least one processor to perform the operations described herein. A computer-readable storage device may include any non-
“wherein the at least one data analysis engine includes a detection engine, an identification engine, a classification engine, ... and a learning engine, wherein the detection engine is operable to automatically detect at least one signal of interest, and wherein the learning engine is operable to learn the electromagnetic environment; … wherein the learning engine is operable to learn information from the detection engine, the classification engine, the identification engine,” (Paragraph [0019]: “A first step in the dynamic avoidance may be to discriminate between valid signals/interference from other network devices (e.g., cellphones) from those created by a jammer. The cognitive radio may use a machine-learning trained classifier for such signal identification. The machine-learning trained classifier may be implemented at least in part by an artificial neural network. The machine-learning trained classifier may extract features in real-time from a sub-band signal that may contain multiple signals at unknown frequencies. A multi-stage hierarchical signal classification and identification framework may be used along with a sensing policy in which all signals in the sensing channel may first be detected, and parameters such as the center-frequencies and approximate bandwidths of the signals may subsequently be estimated
But Sudharman does not appear the explicitly recite the use of a “server” or “a geolocation engine.”
However, Graham teaches:
the use of a “server.” (Paragraph [0115]: “FIG. 2 is a database diagram illustrating an exemplary database 23, maintained by and accessed via the database engine server 22, which at least partially implements and supports the report generation and aggregation facility 10. The database 23 may, in one embodiment, be implemented as a relational database, and includes a number of tables having entries, or records, that are linked by indices and keys. In an alternative embodiment, the database 23 may be implemented as collection of objects in an object-oriented database.” In paragraph [0121]: “This information is processed through a cloud-based report aggregation server(s) and shared with managers in real-time through a secure portal that provides comfort and maintenance information, optionally including preventive maintenance such as inspection lists, in aggregated reports.” And in paragraph [0122]: “These embodiments enable such report generation and aggregation in a real-time, web-based, client-server environment.”)
“a geolocation engine” (Paragraph [0013]: “In some embodiments, however, the system is configured to provide geolocation services to track a user's location via a passive means, as opposed to requiring the user to actively input their location (e.g., via a QR scan or the like). In particular, in some embodiments, the system is configured to provide a geolocation service based on the crowdsourcing, or polling, of a user's smartphone or mobile device so as to determine location and movement of users within a specific environment.” In paragraph [0017]: “Upon receiving the paragraph [0018]: “Most notably, by providing improved modeling of the environment and improving the accuracy with which users are located and user requests are tied to specific locations within the environment, the system greatly improves the manner in which maintenance requests are handled, and further provides additional features beneficial to users. For example, the system is configured to provide real-time, or near real-time, tracking of technical, janitorial, and other building service team members. The system is configured to analyze a user request and, in turn, identify and route the appropriate team member to address maintenance and/or workplace requests, or any other issue requiring attention.”)
Sudharman and Graham are analogous in the arts because Sudharman and Graham both describe detecting electromagnetic data in an environment.
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Sudharman and Graham before him or her, to modify the teachings of Sudharman to include the teachings of Graham in order to incorporate a database server to increase the efficiency of managing the resources and data of Sudharman and to also incorporate crowdsource feedback of Graham so as to be able to continuously be able to update the models of Sudharman with feedback concerning the environment of Graham (see Graham paragraphs [0161], [0198], and [0207]).

Regarding claim 17:
Sudharman and Graham 
And Sudharman shows “wherein the learning engine is operable to use machine learning (ML), artificial intelligence (AI), deep learning (DL), neural networks (NNs), artificial neural networks (ANNs), support vector machines (SVMs), Markov decision process (MDP), natural language processing (NLP), control theory, and/or statistical learning techniques.” (Paragraph [0049]: “The use of the machine learning may allow the cognitive radio to adapt to time-varying channel and jammer dynamics,” in paragraph [0061]: “In some embodiments, the model includes a neural network which comprises a series of “neurons,” such as Long Short Term Memory (LSTM) nodes, arranged into a network” and in paragraph [0064]: “A deep neural network (DNN) is a stacked neural network that is composed of multiple layers (also called as above hidden layers).” – Note that the claim is written in the alternative and not all claim element (i.e. support vector machines (SVMs), Markov decision process (MDP), natural language processing (NLP), control theory, and/or statistical learning techniques) needs to be taught by the reference for teaching by the reference to be satisfied.)

Regarding claim 18:
Sudharman and Graham teaches the system of claim 16 as claimed and specified above.
But Sudharman does not appear to explicitly recite “wherein the learning engine is operable to use third party data, wherein the third party data includes social media, population, real estate, traffic, geographic information system (GIS), network, signal site, site issue, and/or crowdsourced information.”
However, Graham teaches “wherein the learning engine is operable to use third party data, wherein the third party data includes social media, population, real estate, traffic, geographic information system (GIS), network, signal site, site issue, and/or crowdsourced Paragraph [0013]: “In some embodiments, however, the system is configured to provide geolocation services to track a user's location via a passive means, as opposed to requiring the user to actively input their location (e.g., via a QR scan or the like). In particular, in some embodiments, the system is configured to provide a geolocation service based on the crowdsourcing, or polling, of a user's smartphone or mobile device so as to determine location and movement of users within a specific environment.” And in paragraph [0017]: “Upon receiving the crowdsourced data (i.e., user feedback regarding environmental parameters, maintenance issues, and the like along with location data), the system is configured to produce an actionable response” and in paragraph [0022]: “As more refined crowdsourced data is collected, the system may be configured to further subject such data to predictive analytics. As generally understood, predictive analytics encompasses a variety of statistical techniques, including, for example, data mining, predictive modelling, and machine learning, that analyze current and historical data to make predictions about future or otherwise unknown events... Furthermore, by utilizing predictive analytics, the system is configured to determine patterns in the realm of human behavior and thereby proactively generate action items in anticipation of specific user requests. For example, the system is configured to subject historical crowdsourced data to predictive analytics so as to predict comfort-related issues for given locations and, in turn, proactively address such issues prior to users reporting the issues. For example, the system may predict that a given location is occupied at a certain time and day of the week and, based on historical crowdsourced data, that location consistently requires updating of the climate (i.e., either it is too hot or too cold)” – The use of crowdsourced data of Graham is the use of crowdsourced third party information. Note that the claim is written in the alternative, and not all claim elements (i.e. wherein the third party data includes social media, population, 

Regarding claim 19:
Sudharman and Graham teaches the system of claim 16 as claimed and specified above.
But Sudharman does not appear to explicitly recite “wherein the learning engine is operable to determine whether a data set processed and/or analyzed represents a sufficient statistical data set.”
However, Graham teaches “wherein the learning engine is operable to determine whether a data set processed and/or analyzed represents a sufficient statistical data set.” (Paragraph [0207]: “The correlation module 466 may include custom, proprietary, known and/or after-developed statistical analysis code (or instruction sets), hardware, and/or firmware that are generally well-defined and operable to receive two or more sets of data and identify, at least to a certain extent, a level of correlation and thereby associate the sets of data with one another based on the level of correlation. Based on the correlation, the error correction and management system 428 may be configured to detect potential discrepancies between the user input data and the other sets of data. For example, in the event that a level of correlation between sets of data falls below a certain threshold, it may be determined that an error is present. Upon identifying an error, the system may rely on the user input data to correct such error so as to improve the degree of certainty of a user's position or movement within a space and improve the accuracy of the rendered floor plan or layout.” –
The data falling below a threshold of Graham is the determining whether a data set processed and/or analyzed represents a sufficient statistical data set.)


Sudharman and Graham teaches the system of claim 16 as claimed and specified above.
But Sudharman does not appear to explicitly recite “wherein the learning engine includes a learning engine software development kit (SDK) operable to manage system resources relating to monitoring, logging, and/or organizing learning aspects of the system.”
However, Graham teaches “wherein the learning engine includes a learning engine software development kit (SDK) operable to manage system resources relating to monitoring, logging, and/or organizing learning aspects of the system.” (Paragraph [0022]: “As more refined crowdsourced data is collected, the system may be configured to further subject such data to predictive analytics. As generally understood, predictive analytics encompasses a variety of statistical techniques, including, for example, data mining, predictive modelling, and machine learning, that analyze current and historical data to make predictions about future or otherwise unknown events... Furthermore, by utilizing predictive analytics, the system is configured to determine patterns in the realm of human behavior and thereby proactively generate action items in anticipation of specific user requests. For example, the system is configured to subject historical crowdsourced data to predictive analytics so as to predict comfort-related issues for given locations and, in turn, proactively address such issues prior to users reporting the issues. For example, the system may predict that a given location is occupied at a certain time and day of the week and, based on historical crowdsourced data, that location consistently requires updating of the climate (i.e., either it is too hot or too cold)” and in paragraph [0024]: “Furthermore, as previously described, the services offered by, and general use of, the system of the present invention may accessed via a software application, it should be noted that use of the of the services of the system of the present invention may be offered as a service, such as a part of a cloud-based service to supplement services offered by third parties. For example, the crowdsourced data may be available for use by third parties via direct API integration into existing third party services. Furthermore, a software development environment or kit may be offered for facilitating third party applications that access and use such data services. As an example, a third party calendar application may utilize the crowdsourced data to provide additional information to users of the calendar application, which may be particularly useful in the workplace in the context of meeting rooms or spaces (e.g., a room or space rating or specific an indication that a room or space is typically considered too cold or too hot, or has repeated issues with a device such as a projector or the like).”)

Regarding claim 27:
Sudharman shows:
“A method for spectrum management in an electromagnetic environment comprising: … monitoring the electromagnetic environment using at least one monitoring sensor and creating measured data based on the electromagnetic environment; … analyzing the measured data using at least one data analysis engine, thereby creating analyzed data,” (Paragraph [0018]: “As above, it is desired to overcome jamming of a network by detected jammer signals and avoiding the jammer to transmit the communication signals. To this end, a wideband autonomous cognitive radio comprising a software-defined radio (SDR) and a cognitive engine (CE) as described herein may be designed to use at least one channel for spectrum sensing to track the jammer while at least another channel is used to perform actual communication in commercial and/or military communication systems and hands. A cognitive radio may be configured to employ sensing the RF environment to detect the signals present and the available channels, making decisions based on the types of signals present and adjusting communications accordingly based on interference patterns”)
“providing a semantic engine including a programmable rules and policy editor, wherein the programmable rules and policy editor includes at least one rule and/or at least one policy,” (Paragraph [0048]: “Independent of whether FDMA or TDMA is used (code division multiple access CDMA may also be used), the cognitive engine may sense the spectrum and communicate on the sensing and communications channels, respectively. The sensing permits cognitive engine to continuously lean and update the sensing and communication policies. Each policy may specify which sub-band or channel the cognitive radio should use next when switching from the current subband used for either sensing or communications. Note that in some cases, the spectrum used for sensing and communication may be divided in to a set of sub-bands, each sub-band may contain at least one channel (and possibly multiple channels) whose usage by the cognitive radio may be dynamically determined based on jamming. Each of the sensing and communication policy may be generated and trained through machine-learning.”)
“and wherein one or more of the at least one rule and/or the at least one policy is defined by at least one customer;” (Paragraph [0056]: “The various levels of supervision indicate a decreasing level to which the “correct” outputs are provided in correspondence to the training inputs. In a supervised learning phase, all of the outputs are provided to the model and the model is directed to develop a general paragraph [0057]: “in a supervised learning phase, a model is developed to predict the output for a given set of inputs. The model may then be evaluated over several epochs to more reliably provide the output that is specified as corresponding to the given input for the greatest number of inputs for the training dataset.” And in paragraph [0058]: “Once an epoch is run, the models are evaluated, and the values of their variables are adjusted to attempt to better refine the model in an iterative fashion. In various aspects, the evaluations are biased against false negatives, biased against false positives, or evenly biased with respect to the overall accuracy of the model. The values may be adjusted in several ways depending on the machine-learning technique used.” – The supervised updating of the model that defines the policies of Sudharman for switching channels of Sudharman is the customer definition of a policy.)
“wherein the at least one data analysis engine includes a detection engine, a classification engine, an identification engine, ... and a learning engine; … learning the electromagnetic environment using the learning engine; … automatically detecting at least one signal of interest using the detection engine; classifying the at least one signal of interest using the classification engine; identifying the at least one signal of interest using the identification engine; … wherein the learning engine is operable to learn information from the detection engine, the classification engine, the identification engine, and/or the geolocation engine.” (Paragraph [0019]: “A first step in the dynamic avoidance may be to discriminate between valid signals/interference from other network devices (e.g., cellphones) from those created by a jammer. The cognitive radio may use a machine-learning trained classifier for such signal identification. The machine-learning trained classifier may be implemented at least in part by an artificial neural network. The machine-learning trained classifier may extract features in real-time from a sub-band signal that may contain multiple signals at unknown frequencies. A multi-stage hierarchical signal classification and identification framework may be used along with a sensing policy in which all signals in the sensing channel may first be detected, and parameters such as the center-frequencies and approximate bandwidths of the signals may subsequently be estimated. After estimation of the signal parameters, a digital down-conversion (DDC) process may be used on each of the signals using digitally-synthesized carriers. Digital low-pass filters (LPF) may then be applied to each of the digital downconverted signals to extract each of the signals in isolation. Finally, the feature vectors of each signal may be extracted and passed on to the classifier.” And in paragraph [0072]: “The cognitive engine above may also include a jammer discrimination module in the spectrum sensing. The jammer discrimination module may employ a machine-leaning based classifier such as an artificial neural network (ANN) as indicated above. The classifier may be trained to classify the detected signals on the sensing channel into two classes: jammers and valid signals (interference caused by normal network operations”)
“and creating actionable data using a tip and cue ... based on the analyzed data from the at least one data analysis engine;” (Paragraph [0018]: “As above, it is desired to overcome jamming of a network by detected jammer signals and avoiding the jammer to transmit the communication signals. To this end, a wideband autonomous cognitive radio comprising a software-defined radio (SDR) and a cognitive engine (CE) as described herein may be designed to use at least one making decisions based on the types of signals present and adjusting communications accordingly based on interference patterns” and in paragraph [0040]: “Embodiments may be implemented in one or a combination of hardware, firmware and software. Embodiments may also be implemented as instructions stored on a computer-readable storage device, which may be read and executed by at least one processor to perform the operations described herein. A computer-readable storage device may include any non-transitory mechanism for storing information in a form readable by a machine (e.g., a computer).”)
But Sudharman does not appear the explicitly recite the use of a “server”, “a geolocation engine,” or “determining a location of the at least one signal of interest using the geolocation engine;”
However, Graham teaches:
the use of a “server.” (Paragraph [0115]: “FIG. 2 is a database diagram illustrating an exemplary database 23, maintained by and accessed via the database engine server 22, which at least partially implements and supports the report generation and aggregation facility 10. The database 23 may, in one embodiment, be implemented as a relational database, and includes a number of tables having entries, or records, that are linked by indices and keys. In an alternative paragraph [0121]: “This information is processed through a cloud-based report aggregation server(s) and shared with managers in real-time through a secure portal that provides comfort and maintenance information, optionally including preventive maintenance such as inspection lists, in aggregated reports.” And in paragraph [0122]: “These embodiments enable such report generation and aggregation in a real-time, web-based, client-server environment.”)
“a geolocation engine” (Paragraph [0013]: “In some embodiments, however, the system is configured to provide geolocation services to track a user's location via a passive means, as opposed to requiring the user to actively input their location (e.g., via a QR scan or the like). In particular, in some embodiments, the system is configured to provide a geolocation service based on the crowdsourcing, or polling, of a user's smartphone or mobile device so as to determine location and movement of users within a specific environment.” In paragraph [0017]: “Upon receiving the crowdsourced data (i.e., user feedback regarding environmental parameters, maintenance issues, and the like along with location data), the system is configured to produce an actionable response” and in paragraph [0018]: “Most notably, by providing improved modeling of the environment and improving the accuracy with which users are located and user requests are tied to specific locations within the environment, the system greatly improves the manner in which maintenance requests are handled, and further provides additional features beneficial to users. For example, the system is configured to provide real-time, or near real-time, tracking of technical, janitorial, and other building service team members. The 
“determining a location of the at least one signal of interest using the geolocation engine;” (Paragraph [0014]: “In particular, the system is configured to communicate with a user's smartphone or mobile device to collect data related to user movement (e.g., GPS measurements, inertial measurement unit (IMU) measurements, etc.) and further collect signals from the smartphone or mobile device (e.g., received signal strength (RSS) measurements, RF measurements, etc.)..”)” – The use of RSS and RF measurements with GPS to determine location of a user with a device of Graham is the determining of a location of a signal with geolocation.)
Sudharman and Graham are analogous in the arts because Sudharman and Graham both describe detecting electromagnetic data in an environment.
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Sudharman and Graham before him or her, to modify the teachings of Sudharman to include the teachings of Graham in order to incorporate a database server to increase the efficiency of managing the resources and data of Sudharman and to also incorporate crowdsource feedback of Graham so as to be able to continuously be able to update the models of Sudharman with feedback concerning the environment of Graham (see Graham paragraphs [0161], [0198], and [0207]).

Regarding claim 28:
Sudharman and Graham 
And Sudharman shows “wherein the learning engine is operable to use machine learning (ML), artificial intelligence (AI), deep learning (DL), neural networks (NNs), artificial neural networks (ANNs), support vector machines (SVMs), Markov decision process (MDP), natural language processing (NLP), control theory, and/or statistical learning techniques.” (Paragraph [0049]: “The use of the machine learning may allow the cognitive radio to adapt to time-varying channel and jammer dynamics,” in paragraph [0061]: “In some embodiments, the model includes a neural network which comprises a series of “neurons,” such as Long Short Term Memory (LSTM) nodes, arranged into a network” and in paragraph [0064]: “A deep neural network (DNN) is a stacked neural network that is composed of multiple layers (also called as above hidden layers).” – Note that the claim is written in the alternative and not all claim element (i.e. support vector machines (SVMs), Markov decision process (MDP), natural language processing (NLP), control theory, and/or statistical learning techniques) needs to be taught by the reference for teaching by the reference to be satisfied.)

Regarding claim 29:
Sudharman and Graham teaches the method of claim 27 as claimed and specified above.
But Sudharman does not appear to explicitly recite “wherein the learning engine is operable to use third party data, wherein the third party data includes social media, population, real estate, traffic, geographic information system (GIS), network, signal site, site issue, and/or crowdsourced information.”
However, Graham teaches “wherein the learning engine is operable to use third party data, wherein the third party data includes social media, population, real estate, traffic, geographic information system (GIS), network, signal site, site issue, and/or crowdsourced Paragraph [0013]: “In some embodiments, however, the system is configured to provide geolocation services to track a user's location via a passive means, as opposed to requiring the user to actively input their location (e.g., via a QR scan or the like). In particular, in some embodiments, the system is configured to provide a geolocation service based on the crowdsourcing, or polling, of a user's smartphone or mobile device so as to determine location and movement of users within a specific environment.” And in paragraph [0017]: “Upon receiving the crowdsourced data (i.e., user feedback regarding environmental parameters, maintenance issues, and the like along with location data), the system is configured to produce an actionable response” and in paragraph [0022]: “As more refined crowdsourced data is collected, the system may be configured to further subject such data to predictive analytics. As generally understood, predictive analytics encompasses a variety of statistical techniques, including, for example, data mining, predictive modelling, and machine learning, that analyze current and historical data to make predictions about future or otherwise unknown events... Furthermore, by utilizing predictive analytics, the system is configured to determine patterns in the realm of human behavior and thereby proactively generate action items in anticipation of specific user requests. For example, the system is configured to subject historical crowdsourced data to predictive analytics so as to predict comfort-related issues for given locations and, in turn, proactively address such issues prior to users reporting the issues. For example, the system may predict that a given location is occupied at a certain time and day of the week and, based on historical crowdsourced data, that location consistently requires updating of the climate (i.e., either it is too hot or too cold)” – The use of crowdsourced data of Graham is the use of crowdsourced third party information. Note that the claim is written in the alternative, and not all claim elements (i.e. wherein the third party data includes social media, population, 

Regarding claim 30:
Sudharman and Graham teaches the method of claim 27 as claimed and specified above.
But Sudharman does not appear to explicitly recite “further including the learning engine managing system resources relating to monitoring, logging, and/or organizing learning aspects of the system using a learning engine software development kit (SDK).”
However, Graham teaches “further including the learning engine managing system resources relating to monitoring, logging, and/or organizing learning aspects of the system using a learning engine software development kit (SDK).” (Paragraph [0022]: “As more refined crowdsourced data is collected, the system may be configured to further subject such data to predictive analytics. As generally understood, predictive analytics encompasses a variety of statistical techniques, including, for example, data mining, predictive modelling, and machine learning, that analyze current and historical data to make predictions about future or otherwise unknown events... Furthermore, by utilizing predictive analytics, the system is configured to determine patterns in the realm of human behavior and thereby proactively generate action items in anticipation of specific user requests. For example, the system is configured to subject historical crowdsourced data to predictive analytics so as to predict comfort-related issues for given locations and, in turn, proactively address such issues prior to users reporting the issues. For example, the system may predict that a given location is occupied at a certain time and day of the week and, based on historical crowdsourced data, that location consistently requires updating of the climate (i.e., either it is too hot or too cold)” and in paragraph [0024]: “Furthermore, as previously described, the such as a part of a cloud-based service to supplement services offered by third parties. For example, the crowdsourced data may be available for use by third parties via direct API integration into existing third party services. Furthermore, a software development environment or kit may be offered for facilitating third party applications that access and use such data services. As an example, a third party calendar application may utilize the crowdsourced data to provide additional information to users of the calendar application, which may be particularly useful in the workplace in the context of meeting rooms or spaces (e.g., a room or space rating or specific an indication that a room or space is typically considered too cold or too hot, or has repeated issues with a device such as a projector or the like).”)

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sudharman and Graham as applied to claim 1 above, and further in view of Correnti et al., (US PGPUB 2019/0199756 A1, hereinafter Correnti).
Regarding claim 9:
Sudharman and Graham teach the system of claim 1 as claimed and specified above.
But Sudharman and Graham do not appear to explicitly recite “wherein the actionable data indicates that one or more of the at least one signal of interest is behaving like a drone.”
However, Correnti teaches “wherein the actionable data indicates that one or more of the at least one signal of interest is behaving like a drone.” (Paragraph [0080]: “Alternatively, the drone detection unit 316 may delay instructing the network adjustment unit 318 to secure the network 305 and one or more communications links 324, 326, 328, 338, 384 until paragraph [0081]: “In response to determining, based on the analysis of the RF signals output by the drone's radio transmitter, that the drone is a hacker drone, the drone detection unit 316 may instruct the network adjustment unit 318 to initiate performance one or more operations to secure the network 305 and one or more communications links 324, 326, 328, 338, 384.” – The determining whether the RF transmission is from a drone and then instructing a network adjustment in response to the drone of Correnti is the actionable data indicates that one or more of the at least one signal of interest is behaving like a drone.)
Sudharman, Graham, and Correnti are analogous in the arts because Sudharman, Graham, and Correnti all describe detecting electromagnetic data in an environment.
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Sudharman, Graham, and Correnti before him or her, to modify the teachings of Sudharman and Graham to include the teachings of Correnti in order to “determining, based on the analysis of the RF signals output by the drone's radio transmitter, that the drone is a hacker drone, the drone detection unit 316 may instruct the network adjustment unit 318 to initiate performance one or more operations to secure the network 305 and one or more communications links” (see Correnti paragraph [0081]) and thereby further secure the systems of Sudharman and Graham.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jalali (US PGPUB 2017/0187450 A1) teaches the analyzing of electromagnetic data and the determining actions of claims 1, 16, 21, and 27 in paragraphs [0090] and [0104] through the changing of a drone’s direction of the radio based on the orientation of the drone.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE D WOOLWINE whose telephone number is (571)272-4138. The examiner can normally be reached M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANE D. WOOLWINE
Primary Examiner
Art Unit 2124



/SHANE D WOOLWINE/Primary Examiner, Art Unit 2124